Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 7, 2011, by and among U.S. China Mining Group, Inc., a Nevada
corporation (the “Company”), the investors identified on Schedule A hereto
(each, including their respective successors and assigns, an “Investor” and
collectively, the “Investors”) and, with respect to certain sections hereof,
Euro Pacific Capital, Inc. (the “Investor Representative”).
 
WHEREAS, in connection with the Securities Purchase Agreement by and among the
parties hereto of even date herewith (the “Purchase Agreement”), the Company has
agreed, upon the terms and subject to the conditions set forth in the Purchase
Agreement, to issue and sell to each Investor units comprised of (i) one share
of the Company’s common stock, $0.001 par value per share (the “Common Stock”)
in the principal amount of $10,000 and (ii) one Warrant to purchase .5 shares of
the Common Stock at an exercise price of $6.80 per share; and
 
WHEREAS, in accordance with the terms of the Purchase Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:
 
1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the respective
meanings given such terms in the Purchase Agreement.  As used in this Agreement,
the following terms have the respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 8(e).
 
“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number sought to be included thereon as filed with the Commission or
(ii) requires the Company to either exclude Registrable Securities held by
specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities they seek to include in such Registration Statement.
 
“Cut Back Shares” has the meaning set forth in Section 2(b).
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of:  (i)
the 150th day following the Final Closing Date and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
initial Registration Statement will not be reviewed or is no longer subject to
further review and comments; (b) with respect to any additional Registration
Statements required to be filed pursuant to Section 2(a), the earlier of:  (i)
the 150th day following the applicable Filing Date for such additional
Registration Statement(s) and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that such additional
Registration Statement(s) will not be reviewed or is no longer subject to
further review; (c) with respect to any additional Registration Statements
required to be filed solely due to SEC Restrictions, the earlier of:  (i) the
150th day following the applicable Restriction Termination Date and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the earlier of:  (i) the
150th day following the date on which the Company becomes eligible to utilize
Form S-3 to register the resale of Common Stock; provided, that, if the
Commission reviews and has written comments to any filed Registration Statement
described in Section 2 that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause shall be the 180th day following the Final Closing Date; and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments; and (e) with respect to a Registration
Statement required to be filed under Section 2(d), the earlier of:  (i) the
150th day following the Make Good Shares Delivery Date; provided, that, if the
Commission reviews and has written comments to any filed Registration Statement
described in Section 2 that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (e)(i) shall be the 180th day following the Make Good Shares Delivery
Date; and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments.
 
“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on (a) the date that all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (b) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without volume restrictions pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 45th day following the Final
Closing Date; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the 45th day following the
Effective Date for the last Registration Statement filed pursuant to this
Agreement under Section 2(a); (c) with respect to any additional Registration
Statements required to be filed due to SEC Restrictions, the 45th day following
the applicable Restriction Termination Date; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the 45th day following the
date on which the Company becomes eligible to utilize Form S-3 to register the
resale of Common Stock; and (e) with respect to the Registration Statement
required to be filed under Section 2(d), the 45th day following the Make Good
Shares Delivery Date.
 
 
2

--------------------------------------------------------------------------------

 
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities and, if other than an Investor, a Person to
whom the rights hereunder have been properly assigned pursuant to Section 7
hereof.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Schedule A.
 
“Losses” has the meaning set forth in Section 5(a).
 
“Make Good Shares Delivery Date” means the date on which the Make Good Shares
are required to be delivered to the Investors pursuant to the Make Good Escrow
Agreement.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means:  (i) the shares of Common Stock issued to
Investors pursuant to the Purchase Agreement, (ii) the Make Good Shares, as
applicable, (iii) any shares of Common Stock issuable upon the exercise of the
Warrants issued to the Investors pursuant to the Purchase Agreement, (iv) any
shares of Common Stock issuable upon the exercise of warrants issued to any
placement agent as compensation in connection with the financing that is the
subject of the Purchase Agreement (“Placement Agent Warrant Shares”) and (v) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any price adjustment as a
result of such stock splits, reverse stock splits or similar events with respect
to any of the securities referenced in (i) – (iv) above.  Notwithstanding the
foregoing, a security shall cease to be a Registrable Security for purposes of
this Agreement from and after such time as the Holder of such security may
resell such security without volume restrictions under Rule 144, as determined
by the counsel to the Company pursuant to a written opinion letter to such
effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post- effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.
 
“Required Holders” means the Holders of at least a majority of the Registrable
Securities or the Investor Representative acting in accordance with the
authority granted under Section 2.7 of the Purchase Agreement.
 
“Restriction Termination Date” has the meaning set forth in Section 2(b).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Restrictions” has the meaning set forth in Section 2(b).
 
“Selling Holder Questionnaire” means the selling security holder notice and
questionnaire attached as Annex B hereto.
 
“Trading Market” means any of the New York Stock Exchange, the NYSE AMEX, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTCBB or any other market on which the Common Stock is listed or
quoted for trading on the date in question.
 
 
4

--------------------------------------------------------------------------------

 
 
2.           Registration.
 
(a)           On or prior to the applicable Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all Registrable Securities (other than in the case of the initial
Registration Statement to be filed under this Section 2(a), the Make Good
Shares) not already covered by an existing and effective Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415.  Each
Registration Statement required to be filed under this Agreement shall be filed
on Form S-1 (or on such other form appropriate for such purpose) and contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement, other than as to the
characterization of any Holder as an underwriter, which shall not occur unless
such characterization is consistent with written information provided by the
Holder in the Selling Holder Questionnaire) the “Plan of Distribution” attached
hereto as Annex A.  The Company shall cause each Registration Statement required
to be filed under this Agreement to be declared effective under the Securities
Act as soon as possible but, in any event, no later than its Effectiveness Date,
and shall use its commercially reasonable best efforts to keep each such
Registration Statement continuously effective during its entire Effectiveness
Period.  By 5:00 p.m. (New York City time) on the Business Day immediately
following the Effective Date of each Registration Statement, the Company shall
file with the Commission in accordance with Rule 424 under the Securities Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement (whether or not such filing is technically required under
such Rule).  If for any reason other than due solely to SEC Restrictions, a
Registration Statement is effective but not all outstanding Registrable
Securities are registered for resale pursuant thereto, then the Company shall
prepare and file by the applicable Filing Date an additional Registration
Statement to register the resale of all such unregistered Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415.
 
(b)           Notwithstanding anything to the contrary contained in this Section
2, if the Company receives Commission Comments, and following discussions with
and responses to the Commission in which the Company uses its commercially
reasonable best efforts and time to cause as many Registrable Securities (other
than the Make Good Shares, unless the Make Good Shares Delivery Date shall have
occurred) for as many Holders as possible to be included in the Registration
Statement filed pursuant to Section 2(a) without characterizing any Holder as an
underwriter unless such characterization is consistent with written information
provided by the Holder in the Selling Holder Questionnaire (and in such regard
uses its commercially reasonable best efforts to cause the Commission to permit
the Investor Representative or its counsel to participate in Commission
conversations on such issue together with the Company’s counsel, and timely
conveys relevant information concerning such issue with the Investor
Representative or its counsel) (the day that such discussions and responses are
concluded shall be referred to as the “Tolling Date”), the Company is unable to
cause the inclusion of all Registrable Securities, then the Company may,
following not less than three (3) Trading Days prior written notice to the
Investor Representative (i) remove from the Registration Statement such
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities, in each case as the Commission may require in order for the
Commission to allow such Registration Statement to become effective; provided,
that in no event may the Company characterize any Holder as an underwriter
unless such characterization is consistent with written information provided by
the Holder in the Selling Holder Questionnaire (collectively, the “SEC
Restrictions”).  Unless the SEC Restrictions otherwise require, any cut-back
imposed pursuant to this Section 2(b) shall be allocated:  (i) first, upon the
holders of any other securities of the Company who have the right to have such
securities included in the Registration Statement, (ii) second, upon the
Placement Agent Warrant Shares, and (iii) lastly, among the remaining
Registrable Securities of the Holders on a pro rata basis.  No liquidated
damages under Section 2(e) shall accrue on or as to any Cut Back Shares, and the
required Effectiveness Date for such Registration Statement will be tolled until
such time as the Company is able to effect the registration of the Cut Back
Shares in accordance with any SEC Restrictions if such Registrable Securities
cannot at such time be resold by the Holders thereof without volume limitations
pursuant to Rule 144 (such date, the “Restriction Termination Date”).  From and
after the Restriction Termination Date, all provisions of this Section 2 shall
again be applicable to the Cut Back Shares (which, for avoidance of doubt,
retain their character as “Registrable Securities”) if such Registrable
Securities cannot at such time be resold by the Holders thereof without volume
limitations pursuant to Rule 144 so that the Company will be required to file
with and cause to be declared effective by the Commission such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Securities.  For the avoidance of doubt, the time period starting
from the Tolling Date and ending with the Restriction Termination Date shall be
excluded in calculating the applicable Effectiveness Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Promptly following any date on which the Company becomes eligible
to use a registration statement on Form S-3 to register Registrable Securities
for resale, the Company shall file a Registration Statement on Form S-3 covering
all Registrable Securities (or a post-effective amendment on Form S-3 to the
then effective Registration Statement) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and
declared effective under the Securities Act as soon as possible thereafter, but
in any event prior to the Effectiveness Date therefor.  Such Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur unless such characterization is consistent
with written information provided by the Holder in the Selling Holder
Questionnaire) the “Plan of Distribution” attached hereto as Annex A.  The
Company shall use its commercially reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period.  By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(d)           On or prior to its Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of the Make
Good Shares delivered to Investors in connection with the Make Good Escrow
Agreement on Form S-3 if the Company is then eligible to utilize such Form (or
if the Company is not then eligible to utilize such form of registration, it
shall utilize such other available form appropriate for such purpose) and shall
cause such Registration Statement to be filed by the Filing Date for such
Registration Statement and declared effective under the Securities Act as soon
as possible thereafter, but in any event prior to the Effectiveness Date
therefore.  Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement, other than as to the characterization of any
Holder as an underwriter, which shall not occur without such Holder’s consent)
the “Plan of Distribution” attached hereto as Annex A.  The Company shall use
its commercially reasonable best efforts to keep such Registration Statement
continuously effective under the Securities Act during the entire Effectiveness
Period which is applicable to it.  By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           If:  (i) a Registration Statement is not filed on or prior to its
Filing Date covering the Registrable Securities required under this Agreement to
be included therein), or (ii) a Registration Statement is not declared effective
by the Commission on or prior to its required Effectiveness Date or if by the
Business Day immediately following the Effective Date the Company shall not have
filed a “final” prospectus for the Registration Statement with the Commission
under Rule 424(b) (whether or not such a prospectus is technically required by
such Rule), or (iii) after its Effective Date, without regard for the reason
thereunder or efforts therefore, such Registration Statement ceases for any
reason to be effective and available to the Investors as to the Registrable
Securities to which it is required to cover at any time prior to the expiration
of its Effectiveness Period for more than an aggregate of 30 Trading Days (which
need not be consecutive) (any such failure or breach being referred to as an
“Event,” and for purposes of clauses (i) or (ii) the date on which such Event
occurs, or for purposes of clause (iii) the date which such 30 Trading
Day-period is exceeded, being referred to as an “Event Date”), then in addition
to any other rights the Investors may have hereunder or under applicable law, on
each such Event Date and on each monthly anniversary of each such Event Date (if
the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Investor an amount in
cash, as partial liquidated damages and not as a penalty, equal to 1.0% of the
aggregate Investment Amount paid by such Investor pursuant to the Purchase
Agreement.  The parties agree that (1) the Company will not be liable for
liquidated damages under this Agreement with respect to any (i) Warrants, (ii)
Warrant Shares, (iii) warrants issued to any placement agent as compensation in
connection with the financing that is the subject of the Purchase Agreement, or
(iv) Placement Agent Warrant Shares and (2) in no event will the Company be
liable for liquidated damages under this Agreement in excess of 1.0% of the
aggregate Investment Amount of the Investors in any single month and the maximum
aggregate liquidated damages payable to an Investor under this Agreement shall
be ten percent (10%) of the aggregate Investment Amount paid by such Investor
pursuant to the Purchase Agreement.  The partial liquidated damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event (except in the case of the first Event
Date), and shall cease to accrue (unless earlier cured) upon the expiration of
the Effectiveness Period.
 
(f)           Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”).  The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement and shall not be
required to pay any liquidated or other damages under Section 2(e) to any Holder
who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).
 
3.           Registration Procedures.
 
In connection with the Company’s registration obligations hereunder:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)          The Company shall not file a Registration Statement, any Prospectus
or any amendments or supplements thereto in which the “Selling Stockholder”
section thereof differs from the disclosure received from a Holder in its
Selling Holder Questionnaire (as amended or supplemented).  The Company shall
not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which it (i) characterizes any Holder as an underwriter,
unless such characterization is consistent with written information provided by
the Holder in the Selling Holder Questionnaire, or (ii) reduces the number of
Registrable Securities being registered on behalf of a Holder except pursuant
to, in the case of subsection (iii), the Commission Comments, without, in each
case, such Holder’s express written authorization, unless such reduction is made
pursuant to Section 2(b) hereof.  The Company shall also ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.
 
(b)          The Company shall (i) prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Investor Representative true
and complete copies of all correspondence from and to the Commission relating to
such Registration Statement that would not result in the disclosure to the
Investor Representative of material and non-public information concerning the
Company; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration
Statement(s) and the disposition of all Registrable Securities covered by each
Registration Statement.
 
(c)          The Company shall notify the Investor Representative as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than three
Trading Days prior to such filing and, in the case of (v) below, not less than
three Trading Days prior to the financial statements in any Registration
Statement becoming ineligible for inclusion therein) and (if requested by any
such Person) confirm such notice in writing no later than one Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to the Investor Representative pertain
to the Holders as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)          The Company shall use its commercially reasonable best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor Representative of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
(e)          The Company shall furnish to the Investor Representative, without
charge and at the option of the Company in electronic format, at least one
conformed copy of each Registration Statement and each amendment thereto and all
exhibits to the extent requested by the Investor Representative (including those
previously furnished) promptly after the filing of such documents with the
Commission.
 
(f)           The Company shall promptly deliver to the Investor Representative,
without charge, as many copies of each Prospectus or Prospectuses (including
each form of prospectus) and each amendment or supplement thereto as the
Investor Representative may reasonably request.  The Company hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
 
(g)          Prior to any public offering of Registrable Securities, the Company
shall register or qualify such Registrable Securities for offer and sale under
the securities or Blue Sky laws of all jurisdictions within the United States as
any Holder may request, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, however, in connection with any such registration or
qualification, the Company shall not be required to (i) qualify to do business
in any jurisdiction where the Company would not otherwise be required to
qualify, (ii) subject itself to general taxation in any such jurisdiction, (iii)
file a general consent to service of process in any jurisdiction, or (iv) make
any change to the Company’s certificate of incorporation or bylaws.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)          The Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement(s), which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request.
 
(i)           Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, the Company shall prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(j)           The Company shall notify the Investor Representative in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission.  The Company shall also promptly notify the Investor Representative in
writing when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective.
 
(k)          If any Holder is required under applicable securities laws to be
described in the Registration Statement as an underwriter, at the reasonable
request of such Holder, the Company shall furnish to such Holder, on the date of
the effectiveness of the Registration Statement and thereafter from time to time
on such dates as a Holder may reasonably request:  (i) a letter, dated such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holders, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance reasonably
acceptable to such counsel and as is customarily given in an underwritten public
offering, addressed to the Holders.
 
(l)           The Company shall hold in confidence and not make any disclosure
of information concerning a Holder provided to the Company unless:  (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder or the Investor Representative and allow such Holder, at
the Holder’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, such information.
 
 
10

--------------------------------------------------------------------------------

 
 
(m)         The Company shall use its commercially reasonable best efforts to
cause all of the Registrable Securities covered by a Registration Statement to
be listed on each national securities exchange on which securities of the same
class or series issued by the Company are then listed, if any, if the listing of
such Registrable Securities is then permitted under the rules of such
exchange.  The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(m).
 
(n)          The Company shall cooperate with the Holders who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend to
the extent permitted by the Purchase Agreement) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Holders may reasonably request and registered in such names as the Holders may
request.
 
(o)          If requested by a Holder, the Company shall as soon as
practicable:  (i) incorporate in a prospectus supplement or post-effective
amendment such information as a Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by a Holder holding any Registrable Securities.
 
(p)          The Company shall use its commercially reasonable best efforts to
cause the Registrable Securities covered by a Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.
 
 
11

--------------------------------------------------------------------------------

 
 
4.           Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) with respect to filings with FINRA by the Investor
Representative’s counsel for compensation review pursuant to FINRA Rule 5110,
but in no event shall the sum of such fees and expenses and other transaction
costs and legal fees incurred by the Investor Representative to be reimbursed by
the Company in connection with such FINRA filing be more than $15,000, and (C)
in compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Investor Representative), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions incurred by any Holder or,
except to the extent provided for in the Transaction Documents, any legal fees
or other cost of the Holders in connection with this Agreement.
 
5.           Indemnification.
 
  (a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors, partners,
members and employees of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified the Investor Representative in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice or an amended or supplemented Prospectus, but only if and to
the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected.  The Company shall notify the Investor Representative
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon:  (x) such Holder’s failure
to comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of an Advice or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected.  In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that, the Indemnifying Party shall pay for no more than two separate sets of
counsel for all Indemnified Parties and such legal counsel shall be selected by
the Investor Representative.  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
 
13

--------------------------------------------------------------------------------

 
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.
 
 
14

--------------------------------------------------------------------------------

 
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.           Reports Under the Exchange Act.  With a view to making available to
the Holders the benefits of Rule 144 or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell Registrable Securities
of the Company to the public without registration, the Company agrees, for so
long as Registrable Securities are outstanding and held by the Holders, to:
 
(a)           make and keep public information available, as those terms are
understood, defined and required in Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and
 
(c)           furnish to each Holder so long as such Holder owns Registrable
Securities, promptly upon request, such information as may be reasonably and
customarily requested to permit the Holders to sell such securities pursuant to
Rule 144 without registration.
 
7.           Assignment of Registration Rights.  The rights under this Agreement
shall be automatically assignable by the Investors to any permitted transferee
of all or any portion of such Investor’s Registrable Securities if:  (i) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within five (5)
Business Days after such assignment; (ii) the Company is, within five (5)
Business Days after such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act or applicable state securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Purchase
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
  (a)         Third Party Beneficiary.  The Investor Representative is an
intended third party beneficiary of this Agreement and shall have all of the
rights of an “Investor” under this Agreement and the Placement Agent Warrant
Shares (and any capital stock of the Company issued or issuable, with respect to
the warrants issued to the Placement Agent as a result of any stock split, stock
dividend, recapitalization, exchange, anti-dilution adjustment or similar event
or otherwise, without regard to any limitations on exercises of the warrants, if
any) constitute Registrable Securities for all purposes of this Agreement.
 
  (b)        Remedies.  In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, each shall waive the defense that a
remedy at law would be adequate.
 
  (c)        Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
  (d)        Discontinued Disposition.  Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
  (e)        Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
 
16

--------------------------------------------------------------------------------

 
 
  (f)         Amendments and Waivers.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders.  Any amendment or
waiver effected in accordance with this Section 8(g) shall be binding upon each
Investor and the Company.  No such amendment shall be effective to the extent
that it applies to less than all of the Holders.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration also is offered to
all of the parties to this Agreement.  Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates.
 
  (g)        Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered if delivered in accordance
with Section 6.3 of the Purchase Agreement.
 
  (h)        Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted hereunder and under the Purchase
Agreement.
 
  (i)         Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile or email
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or email signature were the
original thereof.
 
  (j)         Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any Proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby.  If
either party shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.
 
 
17

--------------------------------------------------------------------------------

 
 
  (k)        Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
  (l)         Entire Agreement.  This Agreement, the other Transaction Documents
(as defined in the Purchase Agreement) and the instruments referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
 
  (m)       Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
  (n)        Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
  (o)        Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder under this Agreement are several and not joint with
the obligations of each other Holder, and no Holder shall be responsible in any
way for the performance of the obligations of any other Holder under this
Agreement.  Nothing contained herein or in any Transaction Document, and no
action taken by any Holder pursuant thereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document.  Each Holder
acknowledges that no other Holder will be acting as agent of such Holder in
enforcing its rights under this Agreement.  Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any Proceeding for such
purpose.  The Company acknowledges that each of the Holders has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Holders and not because it was required or requested
to do so by any Holder.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

  COMPANY:       U.S. CHINA MINING GROUP, INC.              
By:
       
Name:
   
Title:
      INVESTOR REPRESENTATIVE       EURO PACIFIC CAPITAL, INC.          
By:
       
Name:
   
Title:
      INVESTORS:      
The Investors executing the Signature Page in the form attached hereto as Annex
C and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions.  These
sales may be at fixed or negotiated prices.  The Selling Stockholders may use
any one or more of the following methods when selling shares:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
through the writing of options on the shares;

 
 
·
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 
 
·
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share; and

 
 
·
a combination of any such methods of sale.

 
The selling stockholders may also sell shares under Rule 144 of the Securities
Act of 1933, as amended (the “Securities Act”), if available, rather than under
this prospectus.  The selling stockholders shall have the sole and absolute
discretion not to accept any purchase offer or make any sale of shares if it
deems the purchase price to be unsatisfactory at any particular time.
 
The selling stockholders or their respective pledgees, donees, transferees or
other successors in interest, may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers.  Such broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling stockholders and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal or both, which compensation as to a particular
broker-dealer might be in excess of customary commissions.  Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk.  It is possible that a selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then existing market
price.  We cannot assure that all or any of the shares offered in this
prospectus will be issued to, or sold by, the selling stockholders.  The selling
stockholders and any brokers, dealers or agents, upon effecting the sale of any
of the shares offered in this prospectus, may be deemed to be “underwriters” as
that term is defined under the Securities Act, the Exchange Act and the rules
and regulations of such acts.  In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the shares purchased by
them may be deemed to be underwriting commissions or discounts under the
Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
We are required to pay all fees and expenses incident to the registration of the
shares, including fees and disbursements of counsel to the selling stockholders,
but excluding brokerage commissions or underwriter discounts.
 
The selling stockholders, alternatively, may sell all or any part of the shares
offered in this prospectus through an underwriter.  The selling stockholders
have not entered into any agreement with a prospective underwriter and there is
no assurance that any such agreement will be entered into.
 
The selling stockholders may pledge their shares to their brokers under the
margin provisions of customer agreements.  If a selling stockholder defaults on
a margin loan, the broker may, from time to time, offer and sell the pledged
shares.  The selling stockholders and any other persons participating in the
sale or distribution of the shares will be subject to applicable provisions of
the Exchange Act, and the rules and regulations under such act, including,
without limitation, Regulation M.  These provisions may restrict certain
activities of, and limit the timing of purchases and sales of any of the shares
by, the selling stockholders or any other such person.  In the event that any of
the selling stockholders are deemed an affiliated purchaser or distribution
participant within the meaning of Regulation M, then the selling stockholders
will not be permitted to engage in short sales of common stock.  Furthermore,
under Regulation M, persons engaged in a distribution of securities are
prohibited from simultaneously engaging in market making and certain other
activities with respect to such securities for a specified period of time prior
to the commencement of such distributions, subject to specified exceptions or
exemptions.  In addition, if a short sale is deemed to be a stabilizing
activity, then the selling stockholders will not be permitted to engage in a
short sale of our common stock.  All of these limitations may affect the
marketability of the shares.
 
If a selling stockholder notifies us that it has a material arrangement with a
broker-dealer for the resale of the common stock, then we would be required to
amend the registration statement of which this prospectus is a part, and file a
prospectus supplement to describe the agreements between the selling stockholder
and the broker-dealer.
 
 
 

--------------------------------------------------------------------------------

 
 
Annex B
 
U.S. CHINA MINING GROUP, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of U.S.
China Mining Group, Inc., a Nevada corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a Registration Statement for the registration and
resale of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of January 7, 2011 (the “Registration
Rights Agreement”), among the Company and the Investors named therein.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Securityholder

 
 
 

 
 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 
 
 

 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 
 
 

 
2.
Address for Notices to Selling Securityholder:

 

 

 

 

Telephone:
 

Fax:
 

Contact Person: 
 

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Beneficial Ownership of Registrable Securities:

 
Type and Principal Amount of Registrable Securities beneficially owned:
 
 

           

 
4.
Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 

  Yes   o No   o

                                               
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 

  Yes   o No   o

 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

  Yes   o No   o

 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

  Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:            

 
 
 

--------------------------------------------------------------------------------

 
6.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 

  State any exceptions here:            

 
7.           The Company has advised each Selling Stockholder that it is the
view of the Commission that it may not use shares registered on the Registration
Statement to cover short sales of Common Stock made prior to the date on which
the Registration Statement is declared effective by the Commission, in
accordance with 1997 Securities and Exchange Commission Manual of Publicly
Available Telephone Interpretations Section A.65.  If a Selling Stockholder uses
the prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and related prospectus.  Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Securityholder in the
Registration Statement and the related prospectus.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.  The undersigned hereby elects to include the
Registrable Securities owned by it and listed above in Item 3 (unless otherwise
specified in Item 3) in the Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

Dated:     Beneficial Owner:                   
By:
 
       
Name:
       
Title:

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
 

 
McKenna Long & Aldridge LLP
303 Peachtree Street, NE
Suite 5300
Atlanta, GA  30308
Attn:  Thomas Wardell
Facsimile:  404.527.8890

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Annex C
 
Registration Rights Agreement
 
Investor Counterpart Signature Page
 
The undersigned, desiring to:  (i) enter into this Registration Rights
Agreement, dated as of _________________, 2010 (the “Agreement”), between the
undersigned, U.S. China Mining Group, Inc., a Nevada corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned and (ii) purchase the securities of the Company
appearing below, hereby agrees to purchase such securities from the Company as
of the Closing and further agrees to join the Agreement as a party thereto, with
all the rights and privileges appertaining thereto, and to be bound in all
respects by the terms and conditions thereof.
 
IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
_____________________, 2010.
 
 

  Name and Address, Fax No. and Social Security No./EIN of Investor:  
 
 
 
 
 
 
 
 

 

  Fax No.:    

 

  Soc. Sec. No./EIN:   

 

  If a partnership, corporation, trust or other business entity:

 
 

 
By:
     
Name:
   
Title:

 







  If an individual:

 
 
 

  Signature  

 

  Investment Amount:      

 

  Amount of Units to be Purchased:    

 
 
 
 

--------------------------------------------------------------------------------

 
 

  ADDRESS FOR NOTICE

 
     

  c/o:   

 

  Street:     

 

  City/State/Zip:   

 

  Attention:     

 

  Tel:      

 

  Fax:   

 
                                             

 
DELIVERY INSTRUCTIONS
(if different from above)

 
 

  c/o:   

                                                                          

  Street:     

 

  City/State/Zip:   

 

  Attention:     

 

  Tel:      

 

  Fax:   

 
      
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
SCHEDULE OF INVESTORS
 
EXHIBIT A
 
SCHEDULE OF INVESTORS
 
Name
Investment
Amount
Number
of Shares
Number of Shares
Subject to
Warrants
TASLIMI, MEHRAN M
 $          700,000
175,000
87,500
TASLIMI, SHIDAN
 $          700,000
175,000
87,500
RAVENEL III, BRUCE WALKER
 $          400,000
100,000
50,000
DAYBREAK SPECIAL SITUATIONS MASTER FUND
 $          300,000
75,000
37,500
POTAPCHUK, RICHARD
 $          300,000
75,000
37,500
MMH GROUP LLC
 $          200,000
50,000
25,000
WELSH, KERRY LEE & HELEN
 $          200,000
50,000
25,000
GUAGLIARDO, LARRY
 $          200,000
50,000
25,000
FELDMAN, GEORGE
 $          180,000
45,000
22,500
SCHIFF, PETER D
 $          160,000
40,000
20,000
RICHARDS, ELIZABETH
 $          150,000
37,500
18,750
WEAVER, TIMOTHY M
 $          150,000
37,500
18,750
LEARY, LAWRENCE
 $          150,000
37,500
18,750
COLTRIN, JOANNE & ANDRE
 $          110,000
27,500
13,750
NASS, ROLLOVER IRA FBO KENNETH HENRY
 $          110,000
27,500
13,750
DOMINGUEZ TRUST
 $          110,000
27,500
13,750
NOBLES, VADA
 $          100,000
25,000
12,500
NEIBERG, MARY
 $          100,000
25,000
12,500

 
 
 

--------------------------------------------------------------------------------

 
 
POM INVESTMENTS LLC
 $          100,000
25,000
12,500
HEIMANN LIVING TR, ROBERT K
 $          100,000
25,000
12,500
MCINTYRE TRUST, ROD
 $          100,000
25,000
12,500
VDHF HOLDING CO
 $          100,000
25,000
12,500
SUTER FAMILY TRUST
 $          100,000
25,000
12,500
REISNER ROLLOVER IRA, FBO JEFFREY
 $          100,000
25,000
12,500
RICE ROLLOVER IRA, FBO MARSHALL CARL
 $          100,000
25,000
12,500
LADNER ROLLOVER IRA,  FBO THOMAS AARON
 $          100,000
25,000
12,500
VAL EYE CARE MED GRP FBO STAFF
 $          100,000
25,000
12,500
KK SWOGGER ASSET MANAGEMENT
 $          100,000
25,000
12,500
FRIESEN, WALTER
 $          100,000
25,000
12,500
TAMBORELLO ROLLOVER IRA, FBO JAMES A
 $          100,000
25,000
12,500
WAHL IRA, FBO HOWARD W
 $          100,000
25,000
12,500
KIRK, PATRICK & GLORIA
 $          100,000
25,000
12,500
PARKER, RUSSELL
 $          100,000
25,000
12,500
BACOLINI, VINCE
 $          100,000
25,000
12,500
COOPER, CAROL IMBT
 $          100,000
25,000
12,500
MCPHERSON, J MARK
 $          100,000
25,000
12,500
STEFANIK REVOCABLE TRUST, AMY J
 $          100,000
25,000
12,500
DREYER JR, JAMES D
 $          100,000
25,000
12,500
DREW & RASKIN P/S PLAN
 $             80,000
20,000
10,000
BRADBURY IRRVOC TR, JOSH D
 $             80,000
20,000
10,000

 
 
 

--------------------------------------------------------------------------------

 
 
BRADBURY JR IRREV TRUST, JOSH D
 $             80,000
20,000
10,000
BRADBURY REVOCABLE TRUST
 $             80,000
20,000
10,000
BACON TRUST, JAMES V
 $             80,000
20,000
10,000
BROWN SEP IRA,  FBO JAMES CURTIS
 $             80,000
20,000
10,000
CREWS SEP IRA, FBO TERRY ALAN
 $             80,000
20,000
10,000
MEISTER NON-EXEMPT MARITAL TR
 $             80,000
20,000
10,000
MATULA FAMILY LP CLASS 2 A PARTNERSHIP
 $             80,000
20,000
10,000
LUNDBERG ROLLOVER IRA, FBO GERSHOM
 $             80,000
20,000
10,000
JACKSON IRA, FBO ROYCE V
 $             75,000
18,750
9,375
CATHRO TRUST, ROBERT E
 $             75,000
18,750
9,375
HANNON, TODD A & MICHELLE L
 $             72,000
18,000
9,000
FRANKLIN FAMILY TRUST, BRUCE A
 $             70,000
17,500
8,750
EVERETT, BLAKE & LISA
 $             70,000
17,500
8,750
SCULLY, MICHAEL
 $             70,000
17,500
8,750
SIMONS, EDGAR
 $             70,000
17,500
8,750
ZINK ROLLOVER IRA,  FBO PAUL HARPER
 $             60,000
15,000
7,500
LUTTER ROTH IRA, FBO JAMES ALLEN
 $             60,000
15,000
7,500
ADVANCED DERMATOLOGY ASSOC 401K
 $             60,000
15,000
7,500
KASSIN, MARC
 $             60,000
15,000
7,500
GALUZ JT LIVING TST, ALEXANDER & YANA
 $             60,000
15,000
7,500

 
 
 

--------------------------------------------------------------------------------

 
 
MAY, FRANCIS BRENT & JONEITA JEAN
 $             58,000
14,500
7,250
BUKAMIER FAMILY TRUST
 $             50,000
12,500
6,250
DRELICK IRA,  FBO STANLEY J
 $             50,000
12,500
6,250
CLAUSSEN TRUST
 $             50,000
12,500
6,250
JOHNSON REV TRST, DOUGLAS WILLIAM
 $             50,000
12,500
6,250
FINEGOLD REVOCABL, JACK & TAMI
 $             50,000
12,500
6,250
MUNRO, PAMELA HARRINGTON
 $             50,000
12,500
6,250
MULLEN SEPERATE PRPRTY TR, PATRICK
 $             50,000
12,500
6,250
POINT AUX CHENES LLC
 $             50,000
12,500
6,250
BRABENAC, CHARLES
 $             50,000
12,500
6,250
SHEAHAN, JAMES A & MELODY K
 $             50,000
12,500
6,250
ARCHIBALD, JEFF
 $             50,000
12,500
6,250
MARK R MITCHELL MD A MEDICAL CORP DBPP
 $             50,000
12,500
6,250
AMERMAN, MATTHEW C  CARRIE
 $             50,000
12,500
6,250
PETERSON, TINA C & HENDRIKUS M SCHRAVEN
 $             50,000
12,500
6,250
EARL, BENJAMIN R & JONEE D
 $             50,000
12,500
6,250
LONG, CAROLYN R
 $             50,000
12,500
6,250
SULLIVAN, CHARLES & CAROL
 $             50,000
12,500
6,250
CLEARPATH LLC
 $             50,000
12,500
6,250
WARD, CLIFF
 $             50,000
12,500
6,250
MCNAMEE, COREY SHANNON
 $             50,000
12,500
6,250

 
 
 

--------------------------------------------------------------------------------

 
 
CLARK JR, DONALD GIRARD & DEBRA L
 $             50,000
12,500
6,250
SCHAIRER JR, HENRY LOUIS
 $             50,000
12,500
6,250
EDWARDS, JONATHAN & VIRGINIA C ADAMS
 $             50,000
12,500
6,250
MCCARTHY, JOSEPH & MIKI
 $             50,000
12,500
6,250
SCOTT, KENT & LAURA
 $             50,000
12,500
6,250
O'NEILL, KEVIN P & SUZANNE ODELL
 $             50,000
12,500
6,250
MCHUGH, LAURA D
 $             50,000
12,500
6,250
LARSON FAMILY 2006 TRUST
 $             50,000
12,500
6,250
ALLSTATES DRYWALL INC EE S T
 $             50,000
12,500
6,250
MARTIN, MITCHELL & DEBORAH
 $             50,000
12,500
6,250
MONA ROLLOVER IRA, FBO GERALD
 $             50,000
12,500
6,250
TUMKO, OLEKSANDR & OKSANA
 $             50,000
12,500
6,250
DIPAOLO WORTHINGTON FAMILY TRUST
 $             50,000
12,500
6,250
SPADY, ROBERT NEAL & LINDA
 $             50,000
12,500
6,250
BASLER LIVING TRUST, SARAH J
 $             50,000
12,500
6,250
OLSON FAMILY TRUST
 $             50,000
12,500
6,250
CRANE TRUST, TIMOTHY R
 $             50,000
12,500
6,250
BRADLEY ANESTHESIOLOGY PSP
 $             50,000
12,500
6,250
KLEPPEN, ART & KIMBERLY
 $             50,000
12,500
6,250
BROWNE IRA,  FBO PAT
 $             50,000
12,500
6,250
WALKER ROLLOVER IRA,  FBO RUSSELL B
 $             50,000
12,500
6,250
GROFF LIVING TRUST
 $             50,000
12,500
6,250

 
 
 

--------------------------------------------------------------------------------

 
 
YANO LOVING TRUST
 $             50,000
12,500
6,250
LARSON, DAVID W & JENNIFER L
 $             50,000
12,500
6,250
SPIELMAN AND ELKIN REV TR
 $             50,000
12,500
6,250
BARNEY REV TR, GERALD AND BEVERLY
 $             50,000
12,500
6,250
BRUNZLICK MEDICAL SERVICES INC
 $             50,000
12,500
6,250
HUNTSINGER IRA, BDA NSPS BERT JUDE
 $             50,000
12,500
6,250
SPOLUM IRA, FBO DIANE D
 $             50,000
12,500
6,250
MIGAS IRA, FBO MARYANN
 $             50,000
12,500
6,250
EDSON ROLLOVER IRA, FBO RALPH DALE
 $             50,000
12,500
6,250
HARMS ROLLOVER IRA, FBO STEVEN PAUL
 $             50,000
12,500
6,250
MADARAZ IRA, FBO GEORGE
 $             50,000
12,500
6,250
FOSS REV TR, ROBERT T & MARGARET
 $             50,000
12,500
6,250
MACCABEE TRUST
 $             50,000
12,500
6,250
CYR, WILLIAM J
 $             50,000
12,500
6,250
BUCKTHORN LLC
 $             50,000
12,500
6,250
BENSON LIVING TRUST, NANCY L
 $             50,000
12,500
6,250
SANDERS FAM TR REV TR, GAYLE M & DEBORAH
 $             50,000
12,500
6,250
KINZUA INVESTMENT CLUB
 $             50,000
12,500
6,250
GLASER JR ROLLOVER IRA, FBO DONALD T
 $             50,000
12,500
6,250
 SCULLY, DAVID ALAN
 $             50,000
12,500
6,250
NASS, IRA FBO TIMOTHY
 $             50,000
12,500
6,250

 
 
 

--------------------------------------------------------------------------------

 
 
FOREMAN TRUST, DEBORAH D
 $             50,000
12,500
6,250
FRED HARPER LLC
 $             50,000
12,500
6,250
HEINKING, MARY
 $             50,000
12,500
6,250
DUNKUM III IRA,  FBO WILLIS
 $             50,000
12,500
6,250
KESSLER, CYNTHIA & JAMES
 $             50,000
12,500
6,250
MOHR TRUST, EDWARD CHARLES
 $             50,000
12,500
6,250
QMI FERTILIZER & GRAIN INC
 $             50,000
12,500
6,250
BISHOP, ROBERT L  TOD FRANCINE
 $             50,000
12,500
6,250
ELLIS IRA - BDA NSPS BARBARA
 $             50,000
12,500
6,250
NAHUM, ANTHONY
 $             50,000
12,500
6,250
SORGE JR IRA, FBO PAUL E
 $             50,000
12,500
6,250
KARAMAOUN, NICOLAS
 $             50,000
12,500
6,250
SCHEIN VENTURES LLC
 $             50,000
12,500
6,250
ROZOV, YADIN
 $             50,000
12,500
6,250
HEARST, BARBARA
 $             50,000
12,500
6,250
LEWIS DECL OF TRUST, CINDY J
 $             50,000
12,500
6,250
CARDILE SR, FRANK
 $             50,000
12,500
6,250
GARY MARDER DO TR ALLERGY DERMATOLOGY & SKIN INC
 $             50,000
12,500
6,250
GRIFFIN UTMA OH, DANIEL J
 $             50,000
12,500
6,250
GRIFFIN UTMA OH, MICHELLE E
 $             50,000
12,500
6,250
GRIFFIN, JULIA L
 $             50,000
12,500
6,250
SCHWARTZ, MIRIAM
 $             50,000
12,500
6,250
MUELLER, SCOTT
 $             50,000
12,500
6,250
GRIFFIN, SCOTT R
 $             50,000
12,500
6,250

 
 
 

--------------------------------------------------------------------------------

 
 
SMITH, STEVE
 $             50,000
12,500
6,250
KLOECKNER, DARREL LEE
 $             50,000
12,500
6,250
STEPHEN P MCCARRON P C PFT SHRING PL
 $             50,000
12,500
6,250
RAWLINGS, JASON L & LEANNE K
 $             50,000
12,500
6,250
HSIAO, CHIN
 $             50,000
12,500
6,250
FRIED FAMILY TRUST
 $             50,000
12,500
6,250
THIARA FAMILY TRUST
 $             50,000
12,500
6,250
BELASCO, CHARLOTTE J
 $             50,000
12,500
6,250
KERENYI, JUSTIN
 $             50,000
12,500
6,250
OSTERHAUS REV TR, MARK A
 $             50,000
12,500
6,250
SCHORTMANN, PETER & SUSAN
 $             50,000
12,500
6,250
ANTHONY III, RICHARD P & KIMBERLY J
 $             50,000
12,500
6,250
GHAI, VIVEK
 $             50,000
12,500
6,250
KIENE, HEIDI W & KEVIN
 $             40,000
10,000
5,000
SCOTT R LENNES IRA LLC
 $             40,000
10,000
5,000
WILEY FAMILY LIVING TRUST
 $             40,000
10,000
5,000
MOORE, RICHARD
 $             40,000
10,000
5,000
CARROLL, TIMOTHY
 $             40,000
10,000
5,000
KEALY REVOCABLE TRUST, JOHN T
 $             40,000
10,000
5,000
GLEASON, KENNETH RAY
 $             40,000
10,000
5,000
GLEASON, RANDELL SCOTT & MICHELE LEE
 $             40,000
10,000
5,000
BIZ, TONY &  JEANNE C LIM
 $             40,000
10,000
5,000

 
 
 

--------------------------------------------------------------------------------

 
 
BEESON, CURTIS ANDREW & BRENDA BATENBURG
 $             40,000
10,000
5,000
ABRAMS PENSION PLAN 1, JACK
 $             40,000
10,000
5,000
GADOL DMD PSP
 $             40,000
10,000
5,000
SURERUS IRA, FBO GERARD
 $             40,000
10,000
5,000

 
 

 
 

--------------------------------------------------------------------------------